For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for Second Quarter 2008 Columbia, SC, August 1, 2008SCANA Corporation (NYSE: SCG) today reported consolidated earnings for the second quarter of 2008 of $57 million, or $.48 per share, compared to $55 million, or $.47 per share, for the second quarter of 2007. “Earnings improved for the second quarter of 2008 compared to last year, with the impact of sustained electric and natural gas customer growth and the 4.4 percent retail electric rate increase that went into effect in January of this year more than offsetting higher operating and maintenance expenses, higher property taxes due to increased capital expenditures, additional net interest expense related to new long-term debt and a pricing settlement agreement at SCANA Energy Georgia.” said Jimmy Addison, senior vice president and chief financial officer. For the first six months of 2008, SCANA reported earnings of $166 million, or $1.42 per share, compared to $140 million, or $1.20 per share, for the same period in “The year-to-date $.22 per share increase in earnings was driven primarily by customer growth in both Carolinas, the impact of the retail electric rate increase in South Carolina, strong first quarter results in industrial and wholesale sales and improved earnings in our non-regulated retail natural gas marketing business in Georgia,” said Addison. “We are solidly positioned to meet our financial targets for 2008 based upon our results year-to-date.” FINANCIAL RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company South Carolina Electric & Gas Company (SCE&G), SCANA’s principal subsidiary, reported earnings in the second quarter of 2008 of $61 million, or $.52 per share, compared to $54 million, or $.46 per share, in the same quarter last year. The increase is primarily due to electric and natural gas customer growth and the retail electric rate increase that went into effect in January of this year. At June 30, 2008, SCE&G was serving approximately 646,000 electric customers and 303,000 natural gas customers, up 2.1 percent and 1.7 percent, respectively, over the past year. PSNC Energy PSNC Energy, SCANA’s retail natural gas subsidiary headquartered in Gastonia, North Carolina, reported a seasonal loss of $1 million, or $.01 per share, in the second quarter of 2008, unchanged compared to the second quarter of 2007. At June 30, 2008, PSNC Energy was serving approximately 454,000 customers, an increase of 3.3 percent over the last twelve months. Carolina Gas Transmission Carolina Gas Transmission Corporation reported earnings in the second quarter of 2008 of $2 million, or $.02 per share, unchanged compared to the second quarter of SCANA Energy SCANA Energy, the Company’s retail natural gas marketing business in Georgia, reported a loss of $1 million, or $.01 per share, in the second quarter of 2008, compared to earnings of $1 million, or $.01 per share, in the second quarter of 2007.That decline primarily reflects the impact of a pricing settlement agreement reached with the Georgia Public Service Commission. At June 30, 2008, SCANA Energy was serving approximately 465,000 customers, down 2.4% over the previous year, maintaining its position as the state’s second largest natural gas marketer. Corporate and Other Non-Regulated SCANA’s corporate and other businesses, which include SCANA Communications, ServiceCare, SCANA Energy Marketing and the holding company, reported a loss in the second quarter of 2008 of $4 million, or $.04 per share, compared to a loss of $1 million, or $.01 per share, in the same quarter last year. The $.03 decline was driven primarily by higher net interest expense related to the issuance of long-term debt in early 2008. 2008 EARNINGS OUTLOOK The Company affirms its previous guidance that 2008 earnings will be in the range of $2.90 to $3.05 per share. This estimate assumes normal weather in the Company’s electric and natural gas service areas for the balance of the year and excludes any potential impacts from changes in accounting principles and certain gains or losses from investing activities, litigation, and sales of assets. Other factors and risks that could impact future earnings are discussed in the Company’s filings with the Securities and Exchange Commission and below under the Safe Harbor Statement. The Company expects an average annual earnings growth rate of 4 to 6 percent over the next 3 to 5 years. CONFERENCE CALL NOTICE SCANA will host its quarterly conference call for security analysts at 10:00 a.m.
